Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the remarks filed December 29, 2001.  Claims 1, 3-10, 12-13, 15-18, 20 and 23 are pending.

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the reference in combination do not teach the claimed limitation, in particular the limitation reciting: “ determining, by the processor, a correlation between the first time-dependent change of the first reaction classifier intensity and the second time-dependent change of the second reaction classifier intensity.” Applicant asserts that the references in combination do not teach a correlation between a first topic and a second topic.  
In response to the argument, the claim does not recite a feature which requires a teaching of a first and second topic.  Instead, the claims recite first and second reaction classifiers [positive or negative reaction from the group (pp 0014) of reference Jung] , first and second reaction classifier intensities [the numeric score of the sentiment (pp 0025 of the reference Jung)], time-dependent change of a first and second reaction classifier intensity [analyzing sentiments at specific times (pp 00026-0024 of the reference Jung), and a correlation between the time-dependent change [the group sentiment is the correlation and is based on sentiments presented at specific times in the meeting (pp 0036-0037 of the reference Jung)].  
Further, the reference Jung also teaches correlation to a topic in paragraphs pp 0032 where the reference recites “sentiments to a particular topic can by analyzed” and analyzing when each sentiment was expressed during a conversations in paragraphs pp 0038-0039 of the reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12-13, 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung United States Patent Application Publication No.  2020/0342895 in view of Narasimha United States Patent Application Publication No.  2020/0026729.


receiving, by a processor, nonverbal cue information associated with one or more meeting participants via a data capturing device [audio analyzer identifies non linguistic expressions (pp 0021); video analyzer (pp 0023); sentiment analyzer (pp 0024), pp 0031];
determining, by the processor, a reaction classifier for each of the one or more meeting participants associated with the nonverbal cue information [audio video or sentiment classification (pp 0021, 24-0025)] ;
determining, by the processor, a reaction classifier intensity associated with the reaction classifier determined for the one or more meeting participants, the reaction classifier intensity characterized by a numerical amplitude [+1 and -1 or +5 and -5 for individuals (pp 0025)];
selecting, by the processor, a first reaction classifier intensity corresponding to a first reaction classifier for a first meeting participant, the first reaction classifier intensity characterized by a numerical amplitude [first user smiles is +1 (pp 0025)];
determining, by the processor, a first time-dependent change of the first reaction classifier intensity [frown from one timestamp, smile at other time stamp (pp 0023-0024, 0037)];
selecting, by the processor, a second reaction classifier intensity corresponding to a second reaction classifier for a second meeting participant, the second reaction classifier intensity characterized by a numerical amplitude [-1 for second user frown (pp 0025); pp 0038];
determining, by the processor, a second time-dependent change of the second reaction classifier intensity [frown from one timestamp, smile at other time stamp (pp 0023-0024)];

composing, by the processor, meeting notes based on the determined reaction classifier intensity for the one or more meeting participants and based on the determined correlation [synopsis of meeting (pp 0016); follow up task (pp 0030)].
Jung does not explicitly teach and storing the meeting notes in a database.  
However, in analogous art, Narashima teaches storing the meeting notes in a database [segmenter annotates segment with metadata that denotes human face (pp 0061-0062); segments stored in database (pp 0030)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the CPU of Jung with the database of Narashima.  A person of ordinary skill in the art would have been motivated to do this to store and organize the collected data.  

As per claim 3, Jung in view of Narashima teaches the method of claim 1.  Jung does not explicitly teach a machine learning algorithm.  However, in analogous art, Narashima teaches wherein determining the reaction classifier intensity for the one or more meeting participants is further based on a machine learning algorithm [Narashima: image recognition using machine learning (pp 0075)].  


As per claim 4, Jung in view of Narashima teaches the method of claim 1, wherein the nonverbal cue information is based on at least one of vocal tonality information or vocal intensity information [Jung: auditory expressions, strength of voice (pp 0014, 0021, 0038)].  

As per claim 5, Jung in view of Narashima teaches the method of claim 1, wherein the managing meeting notes is further based on a transcript of a meeting [Jung: meeting transcript (pp 0022)].   

Claims 10, 15 and 17 are rejected under the same rationale as claims 1, 3 and 5 as it does not further limit or define over the claim.

As per claim 12, Jung in view of Narashima teaches the system of claim 10, wherein the nonverbal information comprises a reaction classifier having an associated intensity level characterized by a numerical amplitude, the reaction classifier and the associated intensity level determined for each of the one or more meeting participants, wherein the associated intensity level is determined for different points in time for a meeting [Jung: different classification of different time in meeting (pp 0023, 0025)].  

As per claim 13, Jung in view of Narashima teaches the system of claim 12, wherein the reaction classifier is a classifier for a mental state of each of the one or more meeting participants [Jung: sentiment analyzer identified “concerned” (pp 0034)].   

As per claim 16, Jung in view of Narashima teaches the system of claim 10, wherein the nonverbal information is based on at least one of biometric information, posture information, facial expression information, ocular focus information, vocal tonality information, and vocal intensity information [Jung: audio analyzer identifies non linguistic expressions (pp 0021); video analyzer (pp 0023); sentiment analyzer (pp 0024), non linguistic expressions (pp 0031); auditory expressions, strength of voice (pp 0014, 0021); happy, mad, excited (0038)].  

As per claim 23, Jung in view of Narashima teaches the method of claim 1, further comprising: determining a base-level reaction classifier intensity for the reaction classifier; and determining a deviation of the reaction classifier intensity from the base-level reaction classifier intensity [Jung: base level is 0 and range of +5 or -5 is the deviation (pp 0025-0026)].   

Claims 6-9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung United States Patent Application Publication No.  2020/0342895  in view of Goldstein et al. United States Patent No.  9,734,208.


Jung does not explicitly teach wherein managing meeting notes comprises emphasizing parts of the transcript corresponding with the important part of the meeting.  
However, in analogous art, Goldstein teaches wherein managing meeting notes comprises emphasizing parts of the transcript corresponding with the important part of the meeting [indicate relevant topic from transcript (column 6 lines 21-62); based on context or relevance (column 7, lines 1-41); identifying topics in a summary (column 7 lines 64-67, column 8 lines 1-35)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synopsis of Jung with the emphasizing of Goldstein.  A person of ordinary skill in the art would have been motivated to do this to efficiently distill and organize knowledge from a large volume of information (Goldstein: column 1 lines 16-29).  

As per claim 7, Jung in view of Narashima teaches the method of claim 6.  Jung does not explicitly teach wherein emphasizing parts of the transcript corresponding with the important part of the meeting comprises one of arranging the parts of the transcript corresponding with the important part of the meeting at the top of the meeting notes, bolding the parts of the 
However, in analogous art, Goldstein teaches wherein emphasizing parts of the transcript corresponding with the important part of the meeting comprises one of arranging the parts of the transcript corresponding with the important part of the meeting at the top of the meeting notes, bolding the parts of the transcript corresponding with the important part of the meeting in the meeting notes or underlining the parts of the transcript corresponding with the important part of the meeting in the meeting notes [underlining transcript, indicate relevant topic from transcript (column 6 lines 21-62); based on context or relevance (column 7, lines 1-41)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synopsis of Jung with the emphasizing of Goldstein.  A person of ordinary skill in the art would have been motivated to do this to efficiently distill and organize knowledge from a large volume of information (Goldstein: column 1 lines 16-29).  

As per claim 8, Jung in view of Narashima teaches method of claim 5 further comprising:
determining an aggregate reaction classifier intensity for the meeting based on the reaction classifier for the at least one of the one or more meeting participants [Jung: group sentiment (pp 0026-0029)].  

Jung does not explicitly teach wherein managing meeting notes comprises emphasizing parts of the transcript corresponding with the important part of the meeting.  
However, in analogous art, Goldstein teaches wherein managing meeting notes comprises emphasizing parts of the transcript corresponding with the important part of the meeting [indicate relevant topic from transcript (column 6 lines 21-62); based on context or relevance (column 7, lines 1-41); identifying topics in a summary (column 7 lines 64-67, column 8 lines 1-35)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synopsis of Jung with the emphasizing of Goldstein.  A person of ordinary skill in the art would have been motivated to do this to efficiently distill and organize knowledge from a large volume of information (Goldstein: column 1 lines 16-29).  

As per claim 9, Jung in view of Narashima and further in view of Goldstein teach the method of claim 8, wherein determining the aggregate reaction classifier intensity for the meeting is further based on a machine learning algorithm [Narashima: image recognition using machine learning (pp 0075)].  



Jung does not explicitly teach wherein managing meeting notes comprises emphasizing parts of the transcript corresponding with the important part of the meeting.  
However, in analogous art, Goldstein teaches wherein managing meeting notes comprises emphasizing parts of the transcript corresponding with the important part of the meeting [indicate relevant topic from transcript (column 6 lines 21-62); based on context or relevance (column 7, lines 1-41); identifying topics in a summary (column 7 lines 64-67, column 8 lines 1-35)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synopsis of Jung with the emphasizing of Goldstein.  A person of ordinary skill in the art would have been motivated to do this to efficiently distill and organize knowledge from a large volume of information (Goldstein: column 1 lines 16-29).  

As per claim 20, Jung teaches the system of claim 17 wherein the nonverbal information processing system is further configured to:

determine one or more important parts of a meeting based on the determined aggregate engagement level [Jung: topic and follow up tasks based on score (pp 000030, 0035-0038)]; and
Jung does not explicitly teach wherein managing meeting notes comprises emphasizing parts of the transcript corresponding with the important part of the meeting.  
However, in analogous art, Goldstein teaches wherein managing meeting notes comprises emphasizing parts of the transcript corresponding with the important part of the meeting [indicate relevant topic from transcript (column 6 lines 21-62); based on context or relevance (column 7, lines 1-41); identifying topics in a summary (column 7 lines 64-67, column 8 lines 1-35)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the log and data analytics of Jung and Narashima with the emphasizing of Goldstein.  A person of ordinary skill in the art would have been motivated to do this to efficiently distill and organize knowledge from a large volume of information (Goldstein: column 1 lines 16-29).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


UZMA . ALAM
Primary Examiner
Art Unit 2457


/UZMA ALAM/Primary Examiner, Art Unit 2457